In an action, inter alia, to recover damages for breach of fiduciary duty and unjust enrichment, the plaintiffs John VanLeeuwen and Louis VanLeeuwen, Sr., appeal from a judgment of the Supreme Court, Dutchess County (Brands, J.), which, after a nonjury trial, is in favor of the defendant Henry E VanLeeuwen and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
On the record presented, the Supreme Court’s determination that the appellants failed to meet their burden of proof that the defendant Henry E VanLeeuwen breached a fiduciary duty or was unjustly enriched was warranted, and we decline to disturb it (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492 [1983]).
The appellants’ remaining contentions are without merit. Miller, J.E, Ritter, Dillon and Angiolillo, JJ., concur.